Name: 78/616/EEC: Commission Decision of 23 June 1978 extending Commission Decision 78/200/EEC of 20 January 1978 authorizing Member States to permit temporarily the marketing of forestry reproductive material not complying with requirements of Council Directive 66/404/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-07-22

 Avis juridique important|31978D061678/616/EEC: Commission Decision of 23 June 1978 extending Commission Decision 78/200/EEC of 20 January 1978 authorizing Member States to permit temporarily the marketing of forestry reproductive material not complying with requirements of Council Directive 66/404/EEC Official Journal L 198 , 22/07/1978 P. 0013 - 0015 Greek special edition: Chapter 03 Volume 22 P. 0039 ****( 1 ) OJ NO 125 , 11 . 7 . 1966 , P . 2326/66 . ( 2 ) OJ NO L 196 26 . 7 . 1975 , P . 14 . ( 3 ) OJ NO L 62 , 4 . 3 . 1978 , P . 27 . ( 4 ) OJ NO L 93 , 7 . 4 . 1978 , P . 34 . COMMISSION DECISION OF 23 JUNE 1978 EXTENDING COMMISSION DECISION 78/200/EEC OF 20 JANUARY 1978 AUTHORIZING MEMBER STATES TO PERMIT TEMPORARILY THE MARKETING OF FORESTRY REPRODUCTIVE MATERIAL NOT COMPLYING WITH REQUIREMENTS OF COUNCIL DIRECTIVE 66/404/EEC ( 78/616/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 66/404/EEC OF 14 JUNE 1966 ON THE MARKETING OF FOREST REPRODUCTIVE MATERIAL ( 1 ), AS LAST AMENDED BY DIRECTIVE 75/445/EEC ( 2 ), AND IN PARTICULAR ARTICLE 15 ( 1 ) THEREOF , HAVING REGARD TO THE REQUEST SUBMITTED BY THE FEDERAL REPUBLIC OF GERMANY , WHEREAS THE PRODUCTION OF REPRODUCTIVE MATERIAL OF FORESTRY SPECIES IS AT PRESENT INSUFFICIENT IN ALL MEMBER STATES SO THAT THEIR REQUIREMENTS FOR REPRODUCTIVE MATERIAL CONFORMING TO THE REQUIREMENTS OF THE ABOVE DIRECTIVE CANNOT BE MET ; WHEREAS THIRD COUNTRIES ARE NO MORE IN A POSITION TO SUPPLY SUFFICIENT REPRODUCTIVE MATERIAL OF THE RELEVANT SPECIES WHICH CAN AFFORD THE SAME GUARANTEES AS COMMUNITY REPRODUCTIVE MATERIAL AND WHICH CONFORMS TO THE REQUIREMENTS OF THE ABOVE DIRECTIVE ; WHEREAS BY DECISION 78/200/EEC OF 20 JANUARY 1978 ( 3 ), AMENDED BY DECISION 78/328/EEC ( 4 ), THE COMMISSION HAS AUTHORIZED THE MEMBER STATES TO PERMIT TEMPORARILY THE MARKETING OF FORESTRY REPRODUCTIVE MATERIAL WHICH SATISFIES LESS STRINGENT REQUIREMENTS ; WHEREAS THE FEDERAL REPUBLIC OF GERMANY COULD NOT COVER SUFFICIENTLY ITS NEED IN THE FIXED PERIOD ; WHEREAS THE FEDERAL REPUBLIC OF GERMANY SHOULD THEREFORE BE AUTHORIZED TEMPORARILY ALSO TO PERMIT THE MARKETING OF THE REPRODUCTIVE MATERIAL LISTED IN THE ANNEX TO THIS DECISION SATISFYING LESS STRINGENT REQUIREMENTS ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON SEED AND PROPAGATING MATERIAL FOR AGRICULTURE , HORTICULTURE AND FORESTRY , HAS ADOPTED THIS DECISION : ARTICLE 1 WITH EFFECT FROM 1 APRIL 1978 , THERE SHALL BE ADDED TO THE ANNEX TO DECISION 78/200/EEC THE ENTRIES SET OUT IN THE ANNEX HERETO FOR THE FEDERAL REPUBLIC OF GERMANY . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 23 JUNE 1978 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT**** BILAG - ANLAGE - ANNEX - ANNEXE - ALLEGATO - BIJLAGE // // MEDLEMSSTAT // ABIES ALBA MILL . // FAGUS SILVATICA L . // LARIX DECIDUA MILL . // // MITGLIEDSTAAT // // OPRINDELSE // // OPRINDELSE // // OPRINDELSE // MEMBER STATE // // HERKUNFT // // HERKUNFT // // HERKUNFT // ETAT MEMBRE // KG // PROVENANCE // KG // PROVENANCE // KG // PROVENANCE // STATO MEMBRO // // PROVENIENZA // // PROVENIENZA // // PROVENIENZA // LID-STAAT // // HERKOMST // // HERKOMST // // HERKOMST // // // D // 500 // CS , DDR , R // 15 000 // CH , CS , DDR , R // 130 // CS // // // // PICEA ABIES KARST . // PINUS STROBUS L . // // // D // 140 // CS , DDR , H , PL , R , SU // 100 // CS , DDR , USA ( APALACHIANS ) // // // // QUERCUS BOREALIS MICHX . // // D // 5 000 // CS , DDR , USA ( APALACHIANS ) //**** LEGEND THE MEMBER STATES AND THE STATES OF PROVENANCES ARE INDICATED IN THE ORDER OF THE ABBREVIATIONS OF THE INTERNATIONAL CODE USED FOR MOTOR VEHICLES . 1 . MEMBER STATES // D // Ã FEDERAL REPUBLIC OF GERMANY // 2 . STATES OF PROVENANCES // CH // Ã SWITZERLAND // CS // Ã CZECHOSLOVAKIA // DDR // Ã GERMAN DEMOCRATIC REPUBLIC // H // Ã HUNGARY // PL // Ã POLAND // R // Ã ROMANIA // SU // Ã UNION OF SOVIET SOCIALIST REPUBLICS // USA // Ã UNITED STATES OF AMERICA //